DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/1/2022, with respect to independent claims, as amended, have been fully considered.

Allowable Subject Matter
Claims 1-4, 6-11, and 13-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method performed by a processor, for backing up data, comprising: determining, by a processor, historical information of a storage space for backing up the data, the historical information indicating a historical size of the storage space configured to store the data within a historical time period, a size of the data being changeable within the historical time period; determining, by a processor, change information of the historical size of the storage space based on the historical information; determining, by a processor, based on the change information, a probability that a size of the storage space to be configured to back up the data reaches a predetermined size; and automatically adjusting, by a processor, based on a determination that the probability is higher than or equal to a predetermined threshold, a backup policy for backing up the data to reduce the probability []";
Since, no prior art was found to teach: ”wherein adjusting the backup policy comprises at least one: reducing a backup frequency for backing up the data; or reducing backup retention time for backing up the data” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 15, 
Prior art has been found to teach “A computer program product, the computer program product being tangibly stored in anon-transitory computer-readable medium and comprising machine- executable instructions, the machine-executable instructions, when executed, causing a machine to perform operations, the operations comprising: determining historical information of a storage space for backing up data, the historical information indicating a historical size of the storage space configured to store the data within a historical time period, a size of the data being changeable within the historical time period; determining change information of the historical size of the storage space based on the historical information; determining, based on the change information, a probability that a size of the storage space to be configured to back up the data reaches a predetermined size; and automatically adjusting, based on a determination that the probability is higher than or equal to a predetermined threshold, a backup policy for backing up the data to reduce the probability; and []";
Since, no prior art was found to teach: ”recovering, in response to detecting an increase in the size of the storage space, the adjusted backup policy to a backup policy before adjustment” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 8, the claim recites essentially similar limitations as in claim 1;
For dependent claims 2-4, 6-7, 9-11, 13-14, and 16-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al. (US 2016/0335011 A1) teaches reducing backup frequency but not the other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114